DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

2.        A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 08, 2022 has been entered.
 3.        In an amendment dated, July 08, 2022, claim 17 is amended by incorporating the limitation of previous independent claim 1 and dependent claim 18 that are canceled now, claim(s) 1-16 and 18 are canceled,  and claim 19-31 are newly added. Claims 19-31 are same as previously presented claims 3-15. Currently claims 17 and 19-31 are presented and are found to be allowable over prior art of record.

Examiner’s Statement of Reasons Allowance 

4.        The following is an examiner’s statement of reasons for allowance: 

        Prior art of record  Wang et al (PG Pub NO 2016/0307525), DU (PG Pub NO 2017/0178578), Wang et al (PG Pub NO 2016/0307525) and Li et al (Pat NO 9,523,901) discloses the limitation of independent claim 17 wherein pixel structure comprising a plurality of gate lines, a plurality of data lines, each crossing the plurality of gate lines, and a plurality of subpixels arranged in an array form, wherein subpixels in each row correspond to two gate lines, one of the two gate lines is connected to parts of the subpixels in the row, and the other of the two gate lines is connected to the other subpixels in the row; each data line corresponds to the subpixels  in two adjacent columns, the subpixels in one column of the two adjacent columns are arranged at a first side of the data line, the subpixels in the other column of the two adjacent columns are arranged at a second side of the data line opposite to the first side, and the data line is connected to the subpixels in the two adjacent columns; among the subpixels in each row, three adjacent subpixels are in different colors and form a complete pixel unit; among the subpixels in each column, three adjacent subpixels are in different colors and form the complete pixel unit: and among the subpixels in the two adjacent columns; the subpixels in two adjacent rows form two complete pixel units each comprising three subpixels, and two of the three subpixels are shared by the two complete pixel units; wherein among the subpixels in the two adjacent columns, a subpixel of the subpixels in first  row of the two adjacent rows at the first side is in a same color as a subpixel of the subpixels in the second row of the any two adjacent rows at the second side, and a subpixel of the subpixels in the first row of the any two adjacent rows at the second side is in a color different from a subpixel of the subpixels in the second row of the any two adjacent rows at the first side   or among the subpixels in the two adjacent columns, a subpixel of the subpixels in a second row of any two adjacent rows at the first side is in a same color as a subpixel of the subpixels in a first row of the any two adjacent rows at the second side, and a subpixel of the subpixels in the second row of the any two adjacent rows at the second side is in a color different from a subpixel of the subpixels in the first row of the any two adjacent rows at the first side; wherein with one frame, applying a gate driving signal to the gate lines one by one, and applying a corresponding data signal to each data line when the gate driving signal is applied to each gate line. However prior art of record singularly or in combination thereon fails to disclose driving method of claimed limitation of independent claim 17 wherein when applying the corresponding data signal to each data line, a data signal applied to the subpixels in each odd-numbered row corresponding to the same data line has a voltage polarity opposite to a data signal applied to the subpixels in each even-numbered row corresponding to the same data line, and a data signal applied to the subpixels in each odd- numbered column corresponding to the same data line has a voltage polarity opposite to a data signal applied to the subpixels in each even-numbered column corresponding to the same data line. Therefore, said claim limitation in combination with dependent claims are found to be allowable over prior art of record. Thus claims 17, 19- 31 are found to be allowable over cited prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

5.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM KETEMA whose telephone number is (571)270-7224. The examiner can normally be reached 9AM-5PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/BENYAM KETEMA/Primary Examiner, Art Unit 2626
        07/15/2022